Citation Nr: 1522532	
Decision Date: 05/28/15    Archive Date: 06/11/15

DOCKET NO.  13-06 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 70 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Meawad, Counsel



INTRODUCTION

The Veteran served on active duty from September 1988 to February 1989 and November 1990 to May 1991. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a July 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

The record reasonably raises a claim for a total disability rating based on individual unemployability, which is not a separate claim, but a part of the claim for increase on appeal.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a November 2012 VA examination, the examiner quoted a letter from the Veteran's employer, which the Veteran presented during the examination.  This letter is not contained in the claims file and must be obtained on remand.

The record shows that the Veteran is currently unemployed; however, no opinion was provided as to whether the Veteran's service-connected disabilities affect his employment and there is no medical evidence assessing whether the Veteran's service connected disabilities, in the aggregate, preclude meaningful employment.  Therefore, an examination is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran appropriate VCAA notice for a TDIU claim.

2.  Make the appropriate arrangements to obtain the letter from the Veteran's employer referenced during the November 2012 VA examination.  All efforts to obtain this record should be fully documented and a negative response must be provided if records are not available.

3.  Schedule the Veteran for a VA examination regarding entitlement to TDIU.  The file must be made available to and reviewed by the examiner.  

The examiner is asked to evaluate whether the Veteran's service-connected disability picture-whether due to a single disability or a cumulative effect of multiple disabilities-impairs his ability to meet the demands of a job, either sedentary or physical.  

This should include evaluation of the limitations and restrictions imposed by his service-connected impairments on such work activities as interacting with customers/coworkers and using technology, plus such work activities as sitting, standing, walking, lifting, carrying, pushing, and pulling for up to eight hours per day.  

Please articulate the reasoning underpinning all medical opinions.  That is, (1) identify what facts and information support your opinion, and (2) explain how that evidence justifies your opinion.  If the information requested in any question cannot be provided, explain why.  A report of the examination should be prepared and associated with the Veteran's VA claims file.


4.  Then, readjudicate the appeal.  If the benefits sought remain denied, issue a Supplemental Statement of the Case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
C. BOSELY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




